No. 8 5 - 6 3 5
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                  1986




THE BOARD OF TRUSTEES, CLINTON
ELEMENTARY SCHOOL DISTRICT #32,
MISSOULA COUNTY,
                Plaintiffs and Appellants,


THE BOARD OF TRUSTEES, BONNER
ELEMENTARY SCHOOL DISTRICT # 1 4 ,
et al.,
              Defendants and Respondents.




APPEAL FROM:    District Court of the Fourth Judicial District,
                In and for the County of Missoula,
                The Honorable James B. Wheelis, Judge presiding.

COUNSEL OF RECORD:

       For Appellant:
                Garnaas, Hall & Pinsoneault; H. J. Pinsoneault,
                Missoula, Montana

       For Respondent:
                Robert L. Deschamps, 111, County Attorney, Missoula,
                Montana
                19ichael W. Sehestedt, Deputy County Attorney, Missoula




                                                  Submitted on Briefs: April 10, 1 9 8 6
                                                             Decided:   May 29, 1986




                                                        i*
                          ;-
                               -   '/"..-.-. /   ,s:
                                                    w2f&w?4-d
                                                       *,' Mr. Justice Frank B. Morrison, Jr. delivered the Opinion of
the Court.
     Plaintiffs appeal the October 21, 1985, order of the
Fourth Judicial District Court affirming the decision of
defendants to transfer territory       from Clinton Elementary
School District No. 32 to Bonner Elementary School District
No. 14.   We    affirm.
     In May 1984, residents of the Sunwood Acres Subdivision
petitioned the Missoula County Superintendent of Schools to
transfer their part of the subdivision from Clinton School
District #32 to Bonner School District #14.        The petition
stated that the territory to be transferred was contiguous to
the Ronner School District and not within 3 miles of the
Clinton School, and that such transfer would not reduce the
taxable value of the Clinton School District to less than
$100,000.      The petition gave the following reasons for the
transfer request:     1)   The distance to the Clinton School is
8 miles, while it is only 3 miles to the Bonner School; 2) A
phone call from Sunwood Acres to the Clinton School is a long
distance call; 3)     Inclusion of the entire subdivision within
the same school district would lessen the bus traffic through
the area; 4)       Neighbors within the subdivision would be
permitted to attend the same school; 5)         Such a transfer
would conserve time, cost, mileage, and inconvenience for the
residents as well as the two school districts.
     Following proper notice, a public hearing was held on
the proposal     on June 27, 1984, conducted by      the County
Superintendent.     An official transcript of the hearing was
not taken, however a list of those testifying was prepared
reflecting the number in favor of the proposal and the number
in opposition.     The County Superintendent granted the request
by order dated July 5, 1984, which included the following:
      Having heard all testimony and received all the
      information pertinent to this matter, the Missoula
      County Superintendent considers it advisable and in
      the best interests of the residents of the
      territory in question to grant the petitioned
      request.
      None of the residents in the area to be transferred
      testified in opposition to the proposed transfer,
      and many showed support of the transfer. Since the
      residents of any territory are better able to
      determine what is in their own best interests, the
      County Superintendent hereby orders the change in
      the Bonner School District No. 14 and Clinton
      School District No. 32 boundaries to coincide with
      petitioned request.
        Pursuant to S 20-6-213 (4), residents of Clinton School
District #32 opposing the transfer appealed the decision to
the Board of County Commissioners.         Following proper notice,
a public hearing was held before the Board on August 22,
1984.     The minutes of the public hearing reflect that five
residents     of   Sunwood    Acres   testified   in    favor   of   the
transfer, one Sunwood Acres resident suggested a joint school
district, and the Clinton Superintendent of Schools strongly
opposed the transfer.         No further evidence was presented.
Following testimony, the Board voted to uphold the order of
the County Superintendent granting the transfer request.             The
Board did not issue an order concerning its decision nor make
findings of fact supporting the decision.
      Thereafter, residents of Clinton School District #32,
presented a petition to the Board requesting the question of
transfer be submitted to a vote of the people in Clinton
School District #32, as authorized by S 20-6-213 (4), MCA.
The      Board     rejected    the    petition    determining        that
§   20-6-213(4),    MCA,   requires   a   petition     signed   by   the
majority    of electors who reside in the territory to be
transferred, and       that   the petition was not signed by           a
majority of the electors residing in the part of Sunwood
Acres to be transferred.
      The    Clinton Board           of Trustees      subsequently      filed a
Complaint for Declaratory Relief in District Court requesting
(1)      the order of the County Superintendent be declared
invalid for failure to include findings of fact and (2) a
petition filed under           $   20-6-213, MCA, must be signed by a
majority of the electors of the whole district from which the
territory is to be transferred.                The case was submitted to
the court for decision based upon the record, including an
Agreed     Statement of        Facts.        The District Court entered
judgment in favor of defendants, finding that their actions
regarding the transfer were in compliance with S 20-6-213,
MCA, and that a petition seeking transfer of territory from
one elementary district to another must be signed only by a
majority of the electors residing in the territory to be
transferred.        Plaintiffs appeal the District Court judgment
and raise the following issues:
      1.    Are the actions of the defendants regarding the
subject     matter       of   this    action   regular, valid,          and   in
compliance with      §   20-6-213, MCA?
      2.    Under    §   20-6-213, MCA,        must    a     petition   seeking
transfer of territory from one elementary school district to
another be        signed by        a majority of the electors of the
district from which the territory is to be transferred?
      At    the    outset, we         note   that    the     1985   legislature
exempted school districts from the provisions of the Montana
Administrative           Procedure       Act        (MAPA)      pursuant      to
  2-4-102 (2) (b), MCA.        However, this case arose during 1984,
and the actions of the County Superintendent were subject to
MAPA provisions.          Yanzick v. School District #23 (1982), 196
Mont. 375, 639 P.2d 498.
    Plaintiffs contend that defendants' actions were not in
compliance with   §   20-6-213, which provides in pertinent part
as follows:
    20-6-213.      Transfer of territory from one
    elementary district to another. (1) A majority of
    the electors of any elementary district who are
    qualified to vote under the provisions of 20-20-301
    and who reside in territory which is a part of an
    elementary district may petition the county
    superintendent to transfer such territory to
    another elementary district when:
    (a) such territory is contiguous to the district
    to which it is to be attached;
    (b) such territory is not located within 3 miles,
    over the shortest practical route, of an operating
    school of the district from which it is to be
    detached;
    (c) the transfer of such territory will not reduce
    the taxable value of the district to less than
    $100,000 unless the remaining territory of the
    district will contain not less than 50,000 acres of
    nontaxable Indian land; and
    (d) the board of trustees of the school district
    that would receive the territory has approved the
    transfer.
    (2) The petition shall be addressed to the county
    superintendent and shall:
    (a) describe the territory that is requested to be
    transferred and to what district it is to be
    transferred;
    (b) state the reasons why such transfer is
    requested; and
    (c) state the number of elementary school-age
    children residing in such territory.


     (4) The county superintendent shall conduct the
    hearing as scheduled, and any resident or taxpayer
    of the affected districts shall be heard. If the
    county superintendent considers it advisable and in
    the best interests of the residents of such
    territory, he shall grant the petitioned request
    and order the change of district boundaries to
    coincide with the boundary description in the
    petition. Otherwise, he shall, by order, deny the
    request.    Either of the orders shall be final 30
    days after its date unless it is appealed to the
    board of county commissioners by a resident or
    taxpayer of either district affected by the
    territory transfer. The decision of the board of
    county commissioners, after a hearing on such
    matter and consideration of the material presented
    at the county superintendent's hearing, shall be
    final 30 days after its date unless a petition to
    submit the question to a vote of the people in the
    district from which the land is to be transferred,
    which h.as been signed by a majority of the electors
    of the district who reside in the territory to be
    transferred and who are qualified to vote in
          elections for that district under 20-20-301, is
          presented prior to that time          ...
          The order issued by the County Superintendent did not
contain a finding that the four elements of a valid petition
listed under        §   20-6-213(1), MCA, were met, nor did the order
contain findings supporting the conclusion that a transfer
was in the best interests of the residents of the affected
territory.       The Board of County Commissioners affirmed the
order without making any findings.                      Plaintiffs assert the
lack of findings in the record was error and makes court
review of the transfer decision impossible.                           The District
Court ruled against plaintiffs on this matter, holding that
plaintiffs had waived the issue of findings by submitting to
it an agreed statement of facts, and that plaintiffs' failure
to request findings at an earlier stage in the proceedings
barred reversal for lack of findings under                   $    2-4-704 (2)(g),
MCA   .
          Section 2-4-623(1), MCA, requires that a final decision
in    a     contested         case    shall   include    findings       of   facts.
Although the County Superintendent did not comply with this
provision,       there        is     substantial evidence        in    the   record
supporting his decision to grant the transfer.                           Testimony
given at each hearing reflects that Sunwood Acres residents
were unanimous in their support of the transfer proposal,
while opposition testimony was minimal.                     Plaintiffs do not
contend      that       any    of    requisite facts      for transfer under
S 20-6-213, MCA, have not been met, nor do they contend the
transfer was not in the best interests of the residents of
such territory.
          Our standard of review under S 2-4-704, MCA, is limited.
Section 2-4-704 (2)(g), MCA provides:               "The court may reverse
or modify the decision if substantial rights of the appellant
have been prejudiced because findings of fact, upon issues
essential to the decision, were not made although requested."
Plaintiff did not request findings of fact from either the
County Superintendent or the Board of County Commissioners.
Pursuant to S 2-4-704 (2)(g), MCA, such failure bars court
reversal for lack of fact findings.                   We find substantial
credible evidence in the record supporting the order of the
County Superintendent granting the transfer.               Plaintiffs have
failed to make any showing that such order was an abuse of
discretion; therefore we affirm the decision of the County
Superintendent.
     The    second         issue    raised    by     plaintiffs     involves
interpretation of      §   20-6-213(1), MCA.        The disputed provision
reads:     "A majority         of   the   electors of any         elementary
district who are qualified under the provisions of 20-20-301
and who reside in territory which is part of an elementary
district may petition the county superintendent to transfer
such territory    . . ."       Plaintiffs contend the petition must
be signed by a majority of the electors of the district who
live in the area to be transferred.                The District Court held
that the provision requires the petition to be signed only by
a majority of the electors residing in the territory to be
transferred and need not be signed by a majority of the
electors in the district from which the territory is to be
transferred.
    We agree with the interpretation of the District Court.
Under    plaintiffs'       interpretation,     residents     of    a   small
territory within a district, such as in the present case,
could never file a valid petition because a majority of the
electors    do   not       reside    within    such     territory.      Our
statutorily mandated duty under §S 1-3-232, and 1-3-233, MCA,
is to favor the interpretation which is reasonable and gives
effect t o the           s t a t u t e i n question.            We    reject p l a i n t i f f s '

i n t e r p r e t a t i o n a s it would r e n d e r t h e s t a t u t e u s e l e s s .

        The D i s t r i c t C o u r t i s a f f i r m e



W e concur: